Case 3:19-cr-00281-KAD Document1 Filed 11/18/19 Padeiegt d
la

    
 
 

Dj Ales
Fite trict Of 5 strict Co
Ri [b, Bap cectioug 4
UNITED STATES DISTRICT COURT 8y |, WD, PORT
DISTRICT OF CONNECTICUT ' 20
UNITED STATES OF AMERICA No. 3:19CR C6 | (KAD)
v. VIOLATION:
GREGORY DEMAIO 21 U.S.C. § 844(a)(Possession of Fentanyl)
INFORMATION

The United States Attorney charges:

COUNT ONE
(Possession of Fentanyl)

1. On or about June 9, 2017, in the District of Connecticut, the defendant GREGORY
DEMAIO knowingly and intentionally possessed a mixture and substance containing a detectable
amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (“fentanyl”), a Schedule IT
controlled substance.

In violation of Title 21, United States Code, Section 844(a).

COUNT TWO
(Possession of Fentanyl)

2. On or about July 16, 2017, in the District of Connecticut, the defendant GREGORY
DEMAIO knowingly and intentionally possessed a mixture and substance containing a detectable
amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (“fentanyl”), a Schedule II
controlled substance.

In violation of Title 21, United States Code, Section 844(a).

UNITED SEATES OF AMERICA
C LS Lo MO.

YZONARD C. BOYLE
Dey ASSISTANT UNIT STATES ATTORNEY

LTT

DOUGLAS P. MORABITO
ASSISTANT UNITED STATES ATTORNEY

 
